Citation Nr: 1638509	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army National Guard with a period of Active Duty for Training (ACDUTRA) from August 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of this matter was transferred to the RO in Montgomery, Alabama.   


FINDING OF FACT

In August 2016, prior to the issuance of a decision in the appeal, the Veteran, through his representative, withdrew his appeal with regard to all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In a document received by VA on August 3, 2016, the Veteran, through his representative, withdrew his appeal in connection with claim of entitlement to service connection for migraines.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


